
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 171
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2011
			Mr. Brady of
			 Pennsylvania (for himself, Mr.
			 Grijalva, Mr. Towns,
			 Mr. Meeks,
			 Mr. Clarke of Michigan,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Connolly of Virginia,
			 Ms. Bordallo,
			 Mr. Honda,
			 Ms. Norton,
			 Ms. Lee of California,
			 Mr. Faleomavaega,
			 Mr. Hinojosa,
			 Mr. Cummings,
			 Ms. Moore,
			 Mr. Serrano,
			 Mr. Conyers,
			 Mr. Butterfield,
			 Mr. Garamendi,
			 Mr. Hastings of Florida,
			 Mr. Pastor of Arizona,
			 Ms. Schakowsky, and
			 Mr. Al Green of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Minority Health Awareness Month in April 2011 in order to bring attention to
		  the severe health disparities faced by minority populations such as American
		  Indians and Alaska Natives, Asians, Blacks or African-Americans, Hispanics or
		  Latinos, and Native Hawaiians and other Pacific Islanders.
	
	
		Whereas many of these populations experience a
			 disproportionate lack of access to healthcare, exposure to environmental
			 hazards, mortality, morbidity, behavioral risk factors, disability status, and
			 unique social determinants of health at the national level;
		Whereas the expected increase in these populations in the
			 near future will impact the entire United States health system, making their
			 collective improved health even more critical to the entire Nation;
		Whereas the Department of Health and Human Services (HHS)
			 has identified six main categories in which racial and ethnic minorities
			 experience the most disparate access and health outcomes, including infant
			 mortality, cancer screening and management, cardiovascular disease, diabetes,
			 HIV/AIDS infection, and immunizations;
		Whereas according to the Centers for Disease Control and
			 Prevention (CDC), African-American, American Indian, and Puerto Rican infants
			 have higher death rates than White infants;
		Whereas African-American women are more than twice as
			 likely to die of cervical cancer than White women and are more likely to die of
			 breast cancer than women of any other racial or ethnic group;
		Whereas the rate of death from coronary heart disease was
			 20 percent higher among African-American adults than among White adults older
			 than 44, and the death rate from stroke was 48 percent higher in 2006;
		Whereas in 2008, African-American adults were 6 times more
			 likely to have medically diagnosed diabetes compared with non-Hispanic Whites,
			 Hispanics were 1.5 times more likely, and Asians were 1.2 times more
			 likely;
		Whereas African-Americans and Hispanics represented only
			 27 percent of the United States population in 2008, but accounted for an
			 estimated 68 percent of adult AIDS diagnoses and 71 percent of estimated
			 pediatric AIDS diagnoses in that year; and
		Whereas in 2008, Hispanics and African-Americans age 65
			 and older were less likely than non-Hispanic Whites to report having received
			 influenza and pneumococcal vaccines: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the goals and ideals of National Minority Health Awareness Month in order to
			 bring attention to the severe health disparities faced by minority populations
			 such as American Indians and Alaska Natives, Asians, Blacks or
			 African-Americans, Hispanics or Latinos, and Native Hawaiians and other Pacific
			 Islanders.
		
